







    

    














FIRST MODIFICATION TO OPEN-END MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING
(FEE AND LEASEHOLD)












FIRST MODIFICATION TO OPEN-END MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING (FEE AND LEASEHOLD)


   between


AES OHIO GENERATION, LLC, Mortgagor,


   and




   U.S. BANK NATIONAL ASSOCIATION,
   as Collateral Agent, Mortgagee,




   DATED AS OF October 1, 2017
THIS SPACE RESERVED FOR RECORDING DATA


NAME AND RETURN ADDRESS
McGuireWoods LLP
201 North Tryon Street, Ste 3000
Charlotte, North Carolina 28202
Attention: Mayleng S. Watson






--------------------------------------------------------------------------------






FIRST MODIFICATION TO
OPEN-END MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING
(FEE AND LEASEHOLD)


THIS FIRST MODIFICATION TO OPEN-END MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF
LEASES AND RENTS, AND FIXTURE FILING (FEE AND LEASEHOLD), dated as of October 1,
2017 (this “Modification”), is made by AES OHIO GENERATION, LLC, an Ohio limited
liability company, successor by name change to DPL Energy, LLC (“Mortgagor”),
whose address is 1065 Woodman Drive, Dayton, OH 45432, and U.S. BANK NATIONAL
ASSOCIATION, as Collateral Agent acting on behalf of the Secured Parties (in
such capacity, “Mortgagee”), whose address is 461 Fifth Avenue, 19th Floor, New
York, New York, 10017.
Background
A.    DPL Inc., an Ohio corporation (“Borrower”), entered into that certain
Credit Agreement dated as of July 31, 2015 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the several banks and other financial institutions from time
to time parties thereto (the “Lenders”), U.S. Bank National Association, as
Administrative Agent, Collateral Agent, Swing Line Lender, and an L/C Issuer (as
such terms are defined in the Credit Agreement), PNC Bank, National Association,
as Syndication Agent, and Bank of America, N.A., as Documentation Agent. The
Credit Agreement and all Loan Documents (as defined in the Credit Agreement) are
collectively referred to herein as the “Credit Facility Documents.”
B.    Mortgagor entered into that certain Guaranty Agreement with the
Administrative Agent in order to guaranty the payment and performance of the
Credit Facility Obligations. Mortgagor, as a wholly-owned Subsidiary of
Borrower, materially benefits from the extensions of credit pursuant to the
Credit Agreement.
C.    To secure its obligations under the Credit Facility Documents and other
Obligations, Mortgagor executed and delivered to Mortgagee that certain Open-End
Leasehold Mortgage, Security Agreement, Assignment of Leases and Rents, and
Fixture Filing dated as of October 29, 2015 and recorded November 5, 2015 as
File Number 2015-00061862 in the Montgomery County, Ohio Records (the “Existing
Mortgage”; the Existing Mortgage, together with this Modification and any and
all other renewals, modifications, amendments, supplements, extensions,
consolidations, substitutions, spreaders and replacements of the Existing
Mortgage, being the “Mortgage”).
D.    The Mortgage encumbers, among other things, Mortgagor’s leasehold interest
in the parcel(s) of real property described on Exhibit A to the Existing
Mortgage (also attached hereto as Exhibit A) (the “Land”; the Land, together
with all of the buildings, improvements, structures, and fixtures now or
subsequently located on the Land, being the “Real Estate”) pursuant to that
certain Real Property Lease Agreement between The Dayton Power and Light
Company, an Ohio corporation (“DP&L”), as lessor and fee simple owner of the
Land, and Mortgagor, as lessee, dated as of October 29, 2015 (the “Ground
Lease”), a memorandum of which is recorded as File Number 2015-00061861 in the
Montgomery County, Ohio Records.
E.    By deed effective October 1, 2017 and recorded in the Montgomery County,
Ohio Records prior to the recordation of this instrument, DP&L conveyed to AES
Ohio Merger Sub, LLC, an Ohio limited liability company (“Merger Sub”), fee
simple title to the parcel(s) of real property described on Exhibit B attached
hereto (the “Conveyed Land”), which Conveyed Land included all or part of the
Land. Immediately after such conveyance, Merger Sub merged into Mortgagor, and
title to the Conveyed Land became vested in Mortgagor by operation of law. The
portion of the Land conveyed to Merger Sub as part of the Conveyed Land and now
owned in fee simple by Mortgagor is referred to herein as the “Owned Land.” The
Ground Lease remains in full force and effect without any merger of fee simple,
leasehold or any other interest in the Land, and Mortgagor is now the owner of
fee simple title to the Owned Land as well as the owner of a leasehold interest
in all of the Land (including, without limitation, the Owned Land).
F.    In connection with the foregoing conveyance, as provided in Section 33(l)
of the Existing Mortgage, Mortgagor and Mortgagee desire to confirm that the
Mortgage encumbers, without limitation, (i) Mortgagor’s fee simple title to the
Owned Land and (ii) Mortgagor’s leasehold interest in all of the Land
(including, without limitation, the Owned Land).
Agreement
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Mortgagor and Mortgagee hereby agree as
follows:
a.Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings ascribed thereto in the Existing Mortgage.


b.Owned Land. Recital B on the first page of the Existing Mortgage is hereby
deleted in its entirety and replaced with the following:


“B.     Mortgagor is a Subsidiary of Borrower and (i) is the owner of a
leasehold interest in the parcel(s) of real property described on Exhibit A
attached hereto (the “Land”) pursuant to that certain Real Property Lease
Agreement between The Dayton Power and Light Company and Mortgagor dated as of
October 29, 2015 (the “ Ground Lease”), a memorandum of which is recorded as
File Number 2015-00061861 in the Montgomery County, Ohio Records, (ii) is the
owner of fee simple title to the parcel(s) of real property described on Exhibit
B attached hereto (the “Conveyed Land”), which Conveyed Land includes all or
part of the Land (the portion of the Conveyed Land that is also included in the
Land being the “Owned Land”), and (iii) owns, leases or otherwise has the right
to use all of the buildings, improvements, structures, and fixtures now or
subsequently located on the Land (the “Improvements”; the Land and the
Improvements being collectively referred to as the “Real Estate”).”
a.    Description of Conveyed Land. Exhibit B attached to this Modification is
hereby added as Exhibit B of the Existing Mortgage.
b.    Grant of Owned Land. Granting clause (b) on page 3 of the Existing
Mortgage is hereby deleted in its entirety and replaced with the following: “(b)
all right, title and interest Mortgagor now has or may hereafter acquire in and
to the Land (including, without limitation, the Owned Land), the Improvements or
any part thereof (whether owned in fee by Mortgagor or otherwise).”
c.    Warranty of Title. The first sentence of Section 2 of the Existing
Mortgage is hereby deleted in its entirety and replaced with the following:
“Mortgagor warrants that it holds good record title in fee simple to the Owned
Land, a valid leasehold interest in all of the Land (including, without
limitation, the Owned Land), and good title to the rest of the Mortgaged
Property, subject only to the matters that are set forth in Schedule B of the
title insurance policy or policies, as amended or endorsed, issued to Mortgagee
to insure the lien of this Mortgage (the “Title Policy”) and other Permitted
Liens (collectively, the “Permitted Exceptions”).”
d.    Record Owner of the Land. Clause (iii) of Section 17(b) of the Existing
Mortgage is hereby deleted in its entirety and replaced with the following:
“(iii) Mortgagor and The Dayton Power and Light Company are the record owner of
the Land.”
e.    Ratification. Except as specifically amended or modified herein, all other
provisions of the Existing Mortgage shall remain in full force and effect, and
Mortgagee hereby ratifies and affirms the same. In confirmation of the
foregoing, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, (i) MORTGAGOR HEREBY MORTGAGES, WARRANTS AND
GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN AND HEREBY MORTGAGES,
WARRANTS, GRANTS, CONVEYS, ASSIGNS, TRANSFERS AND SETS OVER TO MORTGAGEE, WITH
MORTGAGE COVENANTS, the Mortgaged Property, TO HAVE AND TO HOLD the Mortgaged
Property and the rights and privileges hereby mortgaged unto Mortgagee, its
successors and assigns, (ii) Mortgagor hereby grants to Mortgagee a security
interest in that portion of the Mortgaged Property that constitutes personalty
pursuant to the Code and (iii) Mortgagor hereby assigns to Mortgagee the Leases
and Rents, all to secure the payment and performance of the Obligations upon the
terms and conditions set forth in the Existing Mortgage, as amended hereby.
f.    Miscellaneous. The execution of this Modification shall not constitute a
novation of the indebtedness secured by the Mortgage. The Mortgage shall run
with the land and bind Mortgagor, the successors and assigns of Mortgagor (and
each of them) and all subsequent owners, encumbrancers and tenants of the
Mortgaged Property, and shall inure to the benefit of Mortgagee and its
successors and assigns. The Mortgage shall be governed by and construed and
interpreted in accordance with the laws of the State in which the Premises are
located, except that Mortgagor expressly acknowledges that by their respective
terms the other Credit Facility Documents shall be governed and construed in
accordance with the laws of the State of New York, and for purposes of
consistency, Mortgagor agrees that in any in personam proceeding related to the
Mortgage the rights of the parties to the Mortgage shall also be governed by and
construed in accordance with the laws of the State of New York governing
contracts made and to be performed in that State.
[Signature Pages to Follow]



This Modification has been duly executed by Mortgagor and Mortgagee under seal
on the dates set forth in the acknowledgements below and is intended to be
effective as of the date first above written.


MORTGAGOR:
AES OHIO GENERATION, LLC,
an Ohio limited liability company




By:     
        Printed Name:     
        Title:     






STATE OF ___________________    )
                    : ss.:
COUNTY OF _________________    )
The foregoing instrument was acknowledged before me this ____ day of October,
2017 by ___________________, the _______________________ of AES Ohio Generation,
LLC, an Ohio limited liability company, on behalf of said limited liability
company.


    
Notary Public


Printed Name: _________________________


My commission expires:__________________
[NOTARIAL SEAL]            
MORTGAGEE:
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as Collateral
Agent




By:     
        Printed Name:     
        Title:     






STATE OF ___________________    )
                    : ss.:
COUNTY OF _________________    )
The foregoing instrument was acknowledged before me this _____ day of October,
2017 by ___________________, the _______________________ of U.S. Bank National
Association, a national banking association, on behalf of said banking
association.


    
Notary Public


Printed Name: _________________________


My commission expires:__________________
[NOTARIAL SEAL]            














THIS INSTRUMENT PREPARED BY:
Mayleng S. Watson
McGuireWoods LLP
201 North Tryon Street, Ste. 3000
Charlotte, North Carolina 28202
(704) 343-2000





EXHIBIT A
Legal Description of Land




Situated in the City of Moraine, County of Montgomery, State of Ohio, described
as follows:
Lease Area A
Situated in the City of Moraine, Montgomery County, State of Ohio and being Lot
3501 of the revised and consecutive numbers of lots on the revised plat of said
city and being part of a tract of land conveyed to Dayton Power and Light
Company by deed recorded in Deed Book 369, Page 283 of the deed records of said
county, containing 0.584 acres more or less.
Lease Area B
Situated in the City of Moraine, Montgomery County, State of Ohio and being part
of a tract of land conveyed to Dayton Power and Light Company by deed recorded
in Deed Book 366, Page 460 of the deed records of said county and being part of
Lot Numbered 5232 of the revised and consecutive number of lots on the plat of
the City of Moraine, said tract being more particularly described as follows;
Beginning at the southeast corner of Lot Number 5232, said point also being in
the west right-of way of Arbor Boulevard;
thence S 88° 05' 17" W with the south line of Lot Number 5232 a distance of
630.39 feet to a point;
thence N 42° 01' 40" E a distance of 728.42 feet to a point;
thence N 86° 35' 47" E a distance of 371.51 feet to a point;
thence S 60° 03' 34" E a distance of 85.06 feet to a point in the west
right-of-way Arbor Boulevard;
thence with said west right-of-way the following 4 courses:
Southwesterly on a curve to the right having a radius of 243.93 feet and an arc
distance of 49.54 feet, a chord bearing of S 16° 11' 37" W and a chord distance
of 49.46 feet to a point; thence S 22° 00' 43" W a distance of 127.27 feet to a
point of curvature; thence southwestwardly on a curve to the right having a
radius of 556.46 feet, a chord bearing of S 30° 37' 33" W and a chord distance
of 166.69 feet, an arc distance of 167. 32 feet to a point; thence S 39° 14' 24"
W a distance of 246.26 feet to the point of beginning containing 6.931 acres,
more or less.
LESS AND EXCEPT THE FOLLOWING TRACT OF LAND:
Situated in Section 8, Town 1, Range 7 M. Rs., City of Moraine, Montgomery
County, Ohio, and being a lease area upon Lot # 1 Mathias Glasers Plat as
recorded in Book “J”, Page 56 of the plat records of said county and conveyed to
The Dayton Power & Light Company by deed recorded in Book 366, Page 460 of the
deed records of said county and being a 0.530 acre tract more particularly
described as follows; Starting at a point on the west right of way line of Arbor
Boulevard at centerline STA 549+04.39, 106.50’ left, as shown on ODOT Plans MOT
25-‎9.21; thence S 28° 24’ 08” W with said right of way a distance of 29.93 feet
to a point; thence leaving said right of way N 61° 35’ 52” W a distance of 7.37
feet to a 5/8” iron pin set located at STA. 548+74.56,113.87’ left and the true
point of beginning of the hereby described tract; thence from said true point of
beginning the following 6 courses;
S 29° 06’ 42” W a distance of 48.96 feet to a 5/8” iron pin set;
S 44° 18’ 43” W a distance of 55.75 feet to a 5/8” iron pin set;
N 45° 41’ 17” W a distance of 233.02 feet to a 5/8” iron pin set;
N 44° 18’ 43” E a distance of 61.94 feet to a 5/8” iron pin set;
S 86° 32’ 38” E a distance of 65.83 feet to a 5/8” iron pin set;
S 45° 41’ 17” E a distance of 170.39 feet to the true point of beginning
containing 0.530 acres
more or less.
Net area of said lease being 6.401 acres more or less.
Licensed Areas


TOGETHER WITH (i) a right of way and license across land situated in the City of
Moraine, County of Montgomery and State of Ohio, and being a portion of Lot
Number 5232 of the consecutive numbers of lots on the revised plat of the City
of Moraine, Ohio, as more particularly described in the Real Property Lease
Agreement between The Dayton Power and Light Company and DPL Energy, LLC dated
as of October 29, 2015, and (ii) a license for access to, use, operation and
maintenance of the Facilities (as defined in such Real Property Lease
Agreement).



EXHIBIT B
Legal Description of Conveyed Land


Situated in the City of Moraine, County of Montgomery and State of Ohio, and
known as being all of Lot No. 5453 on Tait Station, as recorded in Plat Book 228
Page 45 and being the same premises conveyed in Warranty Deeds recorded in Book
1585 Page 287 and Book 369 Page 283 of the Deed Records of Montgomery County,
Ohio.


Parcel Id#: J44209070016




















































    


    
94035110_3
    